Title: To George Washington from Gabriel Jones, 6 October 1757
From: Jones, Gabriel
To: Washington, George



Memorandum:
[Winchester, 6 October 1757]

That, upon coming to Winchester, Capt. Stewart applied to, and informed me that warrants had been taken out against sundry persons, inhabitants of Winchester, in the act of Assembly, for buying, and receiving the clothes and arms of the Soldiers belonging to the Virginia Regiment And that three of the Majistrates, to wit, John Lindsay, Thomas Swearingem, and Thomas Speake, had the same under consideration, and proceeded so far as to examine Witnesses, and to state the facts, but did not give any judgment against the Offenders. Upon which I advised him to apply to any other three majistrates, and demand a judgment either of acquittal or condemnation.
He did so in my hearing; and the majistrate (Mr Lindsay,) to whom the application was made, desired to postpone the matter until Mr Swearingham came to town, which he expected wou’d be either that night, or the morning following. The next day, pursuant to the aforesaid appointment, Capt. Stewart in my presence, again demanded of Mr Lindsay his judgment; he trifled for some time, and then pretended to proceed to judgment, by hearing two of the parties. Capt. Stewart then told him, he came for his judgment, and not for a re-hearing; notwithstanding

which he still went on; and in hearing what one of the parties had to say, and examining another person for him, tho’ not upon oath, he acquitted him: Another person accused, he acquitted; first swearing him to answer such questions as shou’d be asked him—upon which Mr Lindsay declined proceeding further, alledging, that Captn Stewart wou’d not prosecute any further, he being only just gone out of the room: I replied, he was mistaken, if he thought so; Capt. Stewart did not refuse to prosecute, but imagined he had no occasion to stay any longer in the room. And then I desired him, on behalf of the said Stewart, to proceed against the other persons: He made sundry excuses, and among others, that it was a weighty matter, & he did not care to go on; that he should be glad of the assistance of Mr Cox, another Majistrate, but that he was gone out of town: But, being told he was returned, and he might have his assistance, he then said, he had much rather have help from Mr Swearingem; but being told it was uncertain what time said Mr Swearingem would come, he then said he wou’d not proceed; for Mr Swearingem had the papers (at least some of them) and so broke up.

Gabriel Jones
Winchester, Octob. 6th 1757.

